Notice of Allowability
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 14-16, 19, 21, 23, and 25-27 are pending in the instant application.

2.	The previous rejections of the claims under 35 U.S.C. 103 has been withdrawn in view of the arguments in the response dated 06/22/2022.


3.	Claims 14-16, 19, 21, 23, and 25-27 are allowed.

4.	The prior art neither teaches nor suggest the claimed method of obtaining at least one long-chain polyunsaturated fatty acid (LC-PUFA) from a triacylglycerol in an oil that comprises the at least one LC-PUFA, wherein said LC-PUFA comprises eicosapentaenoic acid (EPA), docosahexaneoic acid (DHA), or combinations thereof, the method comprising: hydrolyzing at least one ester linkage in said triacylglycerol with a lipase, wherein said lipase has at least 90% sequence identity to the amino acid sequence of SEQ ID NO:1, SEQ ID NO:2, or SEQ ID NO:3

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652